DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I, Species-Figure 3, Species A-parallel plate electrodes in the reply filed on May 6, 2020 and May 28, 2020 is acknowledged.
Claims 3-12 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 
The traversal is on the ground(s) that undue diverse searching should not be required.  This is not found persuasive because the search and examination of the entire application would place a serious burden on the Examiner since the search required for the features of the elected species is not co-extensive with the search required for the features of the non-elected species.  Also, the search for the different inventions are in different classifications.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 15-16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (U.S. 7,094,708) in view of (Obuchi et al. (U.S. 2002/0108710) or Hijikata (J.P. 04-017330A)), Inaki (U.S. 6,514,582), and Okase (U.S. 5,749,723).
Referring to Figures 3-4 and column 6, line 47-column 9, line 5, Kato et al. discloses a plasma processing apparatus comprising:  a processing container 132 configured to accommodate a substrate (col. 6, lines 55-62); and a plasma generator 168 provided with a plasma electrode 176 and configured to perform a plasma processing on the substrate accommodated in the processing container (col. 7, line 58-column 8, line 25), wherein at least a region 174 of the plasma generator corresponding to the plasma electrode is formed of quartz (col. 8, lines 1-3) and other quartz members of the plasma processing apparatus (i.e. processing container 132 is made of quartz  (Note. Typically, natural quartz is used for plasma processing  containers since it is less expensive to manufacture).
Kato et al. is silent on the plasma generator is formed of synthetic quartz only and other quartz members of the plasma processing apparatus than the plasma generator are formed of natural quartz.

With regards to Inaki and Okase, they provide motivation for the plasma generator to be formed only of synthetic quartz and other quartz members of the plasma processing apparatus than the plasma generator are formed of natural quartz.  Referring to column 1, lines 39-59, Inaki teaches that it is conventionally known in the art for the plasma generator to be made of synthetic quartz since it suppresses the generation of particles and hence prevents adhesion of particles from occurring on the surface of the substrate.  Referring to column 1, line 51-column 2, line 45, Okase teaches that is conventionally known in the art that synthetic quartz is higher in purity and more expensive than natural quartz.  Hence, one of ordinary skill in the art recognizes that plasma will bombard the walls of the plasma generator and thus high purity synthetic quartz should be used to manufacture the plasma generator in order to prevent contamination.  Additionally, one of ordinary skill in the art recognizes that plasma will not be exposed to the walls of the processing container so it would be desired to use natural quartz since it is less expensive.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the quartz material of the plasma processing apparatus of Kato et al. such 
Additionally, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make the plasma generator is formed of synthetic quartz only and other quartz members of the plasma processing apparatus than the plasma generator are formed of natural quartz of Kato et al. as taught by (Obuchi et al. or Hijikata), Inaki and Okase, it would be a prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.
With respect to claim 15, the plasma processing apparatus of Kato et al. in view of (Obuchi et al. or Hijikata), Inaki and Okase further includes wherein the plasma generator 168 includes a plasma gas supply 162, 166 (i.e. gas nozzle) configured to supply a plasma gas, which 3) that is oxygen-free (Kato et al.-Figs. 3-4, column 7, lines 30-34, column 8, lines 26-41).
With respect to claim 16, the plasma processing apparatus of Kato et al. in view of (Obuchi et al. or Hijikata), Inaki and Okase further includes wherein the processing container is a vertically cylindrical processing container 132 (col. 6, lines 47-57), a substrate holder 140 is provided inside the processing container and configured to hold a plurality of substrates W in multi-tiers (col. 7, lines 1-2), and the processing container includes a hollow protrusion 174 that is provided to protrude outwardly from a part of a cylindrical side wall and extend in a height direction of the side wall, and the hollow protrusion forms the plasma generating unit (Figs. 3-4, col. 8, lines 1-6).
With respect to claim 21, the plasma processing apparatus of Kato et al. in view of (Obuchi et al. or Hijikata), Inaki and Okase further includes wherein the processing container further includes a flange 174 (i.e. portion attached to wall 132) provided at an end portion of the a hollow protrusion 174, the flange 174 is attached to the cylindrical side wall, the hollow protrusion 174 and the flange 174 form the plasma generator, the hollow protrusion and the flange are formed of the synthetic quartz, and other quartz members of the plasma processing apparatus than the hollow protrusion and the flange are formed of natural quartz (Note. Refer to Claim 1 above with regards to the plasma generator is formed of synthetic quartz and other quartz members of the plasma processing apparatus are formed of natural quartz).
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable Kato et al. (U.S. 7,094,708) in view of (Obuchi et al. (U.S. 2002/0108710) or Hijikata (J.P. 04-017330A)), Inaki 
The teachings of Kato et al. in view of (Obuchi et al. or Hijikata), Inaki, and Okase have been discussed above.
Kato et al. in view of (Obuchi et al. or Hijikata), Inaki, and Okase fail to teach a concentration of OH groups in the synthetic quartz ranges from 90 ppm to 100 ppm or more.
Referring to paragraphs [0021]-[0023] and [0027], Mori et al. teach that it is conventionally known for a concentration of OH groups in the synthetic quartz ranges from 90 ppm to 100 ppm or more since it is high in environmental resistance, heat resistance, and durability.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention for the OH concentration of the synthetic quartz of Kato et al. in view of (Obuchi et al. or Hijikata), Inaki, and Okase to have a range from 90 ppm to 100 ppm or more as taught by Mori et al. since it is high in environmental resistance, heat resistance, and durability.  

Response to Arguments
Applicant's arguments filed July 27, 2021 have been fully considered but they are not persuasive. 
Applicant has argued that the Office action recites several limitations that the claims do not include are disclosed in the cited references.
The office action does disclose features that are not cited in the claims; however, the prior art references of Kato in view of Obuchi or Hijakata), Inaki and Okase teach the claimed limitations and hence satisfy the claimed requirements.

It should be noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, the primary reference Kato disclose the structural components of a processing container 132, a plasma generator 168 with an attached plasma electrode 172, and other quartz members (i.e. processing container 132) are formed of natural quartz (Figs. 3-4).  References Obuchi or Hijikata teach that it is known for a plasma generator to be formed of synthetic quartz (Obuchi- pars. [0009], [0019], [0028], Hijikata-abstract).  Inaki and Okase provide the motivation to use synthetic quartz only for the plasma generator and natural quartz for the other quartz components in Kato (Inaki-col. 1, lines 39-59, Okase-col. 1, line 51-col. 2, line 45).  The motivation is one of ordinary skill in the art recognizes that plasma will bombard the walls of the plasma generator and thus high purity synthetic quartz should be used to manufacture the plasma generator in order to prevent contamination.  Since synthetic quartz is expensive it is cost effective to manufacture the plasma generator only out of synthetic quartz. Additionally, one of ordinary skill in the art recognizes that plasma will not be exposed to the walls of the processing container so it would be more desirable to use natural quartz since it is less expensive.  Therefore, the apparatus of Kato in view of Obuchi or Hijakata), Inaki and Okase satisfies the claimed requirements.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/Michelle CROWELL/Examiner, Art Unit 1716       

/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716